DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1713219.2, filed on 17 August 2017.

Claim Objections
Claims 1 – 10 12 – 16 and 19 – 22 are objected to because of the following informalities:  
Regarding Claims 1 – 9, 12 – 16, and 19 – 22, “A” should begin an independent claim and “The” should begin a dependent claim.
Regarding Claim 10, “a pressure differential” should read “the pressure differential”.
Regarding Claim 12, “a bundle” should read “the bundle”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10 - 12, and 16 – 19, the claims recite “tobacco industry products”. The metes and bounds of “tobacco industry products” are unclear, thus rendering the claim indefinite. Must the product contain tobacco? Or can the product be an accessory for something containing tobacco? Or can the product have merely the tobacco company branding? Or can the product merely contain nicotine?
Regarding Claims 1 and 10 - 19, the claims recite “tobacco industry”. The metes and bounds of “tobacco industry” are unclear, thus rendering the claim indefinite. What limitations does industry provide on tobacco? Is there some sort of company involved? Is someone with a “small scale” operation part of the tobacco industry?
Claims 1, 10, 11, 17, and 18 recite the limitation "the interior and exterior".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 1, “a pressure differential” is recited in the third line of the claim. It is unclear as to if this pressure differential is the same as the of the first line of the claim or a different pressure differential, thus rendering the claim indefinite.
Regarding Claim 9, the claim depends on Claim 7 which recites a light source and receiver. It is unclear if the laser distance meter is a sensor in addition to the light source and receiver or if the claim is attempting the light source and receiver form a part of the laser distance meter, thus rendering the claim indefinite.
Regarding Claims 10, 11, and 16, the claims recite a “charge of tobacco industry products”. It is unclear as to what a “charge” is, thus rendering the claims indefinite.
Regarding Claims 10 and 11, both claims use both “charge” and “bundle”. It is unclear as to if these are the same or different, thus rendering the claim indefinite.
Regarding Claim 11, “a pressure differential” is recited in the sixth, ninth, and tenth lines of the claim. It is unclear as to if this pressure differential is the same as the of the fourth line of the claim or a different pressure differential, thus rendering the claim indefinite.
Regarding Claim 12, it is unclear as to if “layer of barrier” is the same as that as “barrier layer” thus rendering the claim indefinite.
Regarding Claim 12, it is unclear as to if “a pressure differential” is the same as that previously recited or an additional pressure differential, thus rendering the claim indefinite.
Regarding Claims 12 – 16, the claims are dependent upon multiple dependent Claim 10 yet introduce elements using “a” which already are recited in Claims 1 – 9. As such, it is unclear as to if these elements are the same as those recited in any of Claims 1 – 9 or additional elements, thus rendering the claims indefinite.
Claim 17 recites the limitation "the apparatus" in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 17, “a pressure differential” is recited in the fourth line of the claim. It is unclear as to if this pressure differential is the same as the of the first line of the claim or a different pressure differential, thus rendering the claim indefinite.
Regarding Claim 18, “a pressure differential” is recited in the third line of the claim. It is unclear as to if this pressure differential is the same as the of the first line of the claim or a different pressure differential, thus rendering the claim indefinite.
Regarding Claim 22, it is unclear as to when Claim 21 is not dependent on Claim 20, thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 7, 18, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chevalier et al. (US 2014/0260557).
	Regarding Claim 1, Chevalier discloses, in at least Figure 1, an apparatus capable of determining if a pressure differential exists between the interior and exterior of a wrapped and sealed bundle of tobacco industry products having a barrier layer that deflects on application of such a pressure differential, the apparatus comprising a sensor (8) operable to detect deflection of the barrier layer (lid) [0023].
Regarding Claim 2, Chevalier discloses a controller (control system) to control a pressure generator (742) that applies the pressure differential [0040], the sensor being configured to generate a signal indicative of deflection of the barrier layer and to supply the signal to the controller [0041].
Regarding Claim 3, Chevalier discloses the signal is indicative of an extent of deflection of the barrier layer [0023].
Regarding Claim 7, Chevalier discloses the sensor comprises a light source and a receiver for detecting reflected light emitted by the light source [0023].
Regarding Claim 18, Chevalier discloses a method of determining if a pressure differential exists between the interior and exterior of a wrapped and sealed bundle of tobacco industry products that comprises a barrier layer which deflects in response to the presence of a pressure differential, the method comprising using a sensor (8) to detect deflection of the barrier layer (lid) [0023].
Regarding Claim 20, Chevalier discloses determining the extent of deflection of the barrier layer [0023].
Regarding Claim 21, Chevalier discloses determining the extent of deflection of the barrier layer by determining a distance between a datum (threshold) and the deflected layer of barrier material [0035].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier et al. (US 2014/0260557).
Regarding Claim 4, Chevalier fails to expressly disclose the controller is operable to deactivate the pressure generator when the extent of deflection of the barrier layer equals or exceeds a target deflection.
Chevalier does disclose when the extent of deflection of the barrier layer equals or exceeds a target deflection, an evaluation of the seal is determined [0035]. In other words, the test process is complete. Chevalier also discloses the controller is operable to deactivate the pressure generator [0040, 0041].
As such, it would have been obvious to one of ordinary skill in the art to modify the Chevalier to utilize the controller to deactivate the pressure generator when the extent of deflection of the barrier layer equals or exceeds a target deflection for the benefit of deactivating the pressure generator when the test has concluded.
Regarding Claim 5, Chevalier discloses the extent of deflection of the barrier layer is a distance between a datum (threshold) and the deflected barrier layer, the target deflection being a target distance (above the threshold) between the datum and the deflected barrier layer [0035].
Regarding Claim 8, Chevalier discloses the sensor comprises a light source and a receiver for detecting reflected light emitted by the light source, wherein the distance between the datum and the barrier layer is determined based on a comparison between the time taken for light reflected by the datum to be detected by the receiver compared to the time taken for light reflected by the deflected barrier layer to be detected by the receiver (inherently how a laser rangefinder functions) [0023].
Regarding Claim 19, Chevalier fails to expressly supplying a signal indicative of the extent of deflection of the barrier layer to a controller for controlling a pressure generator that generates the pressure differential in said wrapped and sealed bundle of tobacco industry products.
Chevalier does disclose when the extent of deflection of the barrier layer equals or exceeds a target deflection, an evaluation of the seal is determined [0035]. In other words, the test process is complete. Chevalier also discloses the controller (control system) is for controlling a pressure generator (742) that generates the pressure differential [0040, 0041].
As such, it would have been obvious to one of ordinary skill in the art to modify the Chevalier to supplying a signal indicative of the extent of deflection of the barrier layer to a controller for controlling a pressure generator that generates the pressure differential in said wrapped and sealed bundle of tobacco industry products for the benefit of deactivating the pressure generator when the test has concluded.
Regarding Claim 22, Chevalier fails to expressly disclose deactivating the pressure generator when determined distance between the datum and the deflected barrier layer equals or exceeds a target deflection.
Chevalier does disclose when the extent of deflection of the barrier layer equals or exceeds a target deflection, an evaluation of the seal is determined [0035]. In other words, the test process is complete. Chevalier also discloses the controller is operable to deactivate the pressure generator [0040, 0041].
As such, it would have been obvious to one of ordinary skill in the art to modify the Chevalier to deactivate the pressure generator when determined distance between the datum and the deflected barrier layer equals or exceeds a target deflection for the benefit of deactivating the pressure generator when the test has concluded.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier et al. (US 2014/0260557), in view of Hayward (US 4117718).
Regarding Claim 6, Chevalier discloses to expressly disclose the sensor is operable to determine the distance between the datum and the deflected barrier across the deflected barrier layer and to calculate a distance between the datum and deflected barrier layer [0035] where Chevalier renders obvious the controller being operable to deactivate the pressure generator when the calculated distance equals or exceeds the target distance (see the rejection of Claim 4 above).
Chevalier fails to express disclose the sensor determines the distance across the layer multiple times at different locations and calculate an average distance where the deactivation is according to the average distance.
Hayward teaches a sensor (20) determined the distance across a layer multiple times at different locations (Figures 10A – 10C) and calculates an average distance (Col 8, line 61 – Col 9, line 31) utilizing the average distance to determine a pressure differential (Col 10, lines 20 – 28).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Chevalier to utilize measurements taken across the layer at different locations multiple times to use an average distance and use the average distance in the deactivation of the pressure generator for the benefit of compensating for any tilt in the barrier layer, as taught by Hayward (Col 2, line 49 – Col 3, line 13; Col 8, lines 61 – 68)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier et al. (US 2014/0260557), in view of Ijuin et al. (US 2014/0251018).
Regarding Claim 9, Chevalier discloses the sensor comprises a laser distance meter [0023].
Chevalier fails to expressly disclose the laser distance meter is configured to emit pulses of laser light and measure the time taken for reflected pulses to return.
Ijuin teaches a laser distance meter is configured to emit pulses of laser light and measure the time taken for reflected pulses to return [0025].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate Chevalier’s laser distance meter by emitting pulses of laser light and measuring the time taken for reflected pulses to return for the benefit of operating the sensor in a manner known in the art to measure distance, as taught by Ijuin [0025].

Claims 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2016/0669900), in view of Chevalier et al. (US 2014/0260557).
Regarding Claim 10, Park discloses a tobacco industry package manufacturing machine, in at least Figure 2, comprising a wrapping station (12) for wrapping and sealing a barrier layer around a charge of tobacco industry products to form a wrapped and sealed bundle of tobacco industry products (Page 7, line 29 – Page 8, line 3)
Park fails to expressly disclose a pressure generator for generating a pressure differential between the interior and exterior of a wrapped product so that a barrier layer deflects, the tobacco industry package manufacturing machine further comprising the apparatus according to any one of the preceding claims for determining if a pressure differential exists between the interior and exterior of the wrapped and sealed bundle during application of a pressure differential by the pressure generator.
Chevalier teaches a pressure generator (742) for generating a pressure differential between the interior and exterior of a product so that the barrier layer (lid) deflects [0023, 0040, 0041], further comprising the apparatus according to Claim 1 for determining if a pressure differential exists between the interior and exterior of the product during application of a pressure differential by the pressure generator [0023, 0040, 0041].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Park by including a pressure generator for generating a pressure differential between the interior and exterior of a wrapped product so that a barrier layer deflects, the tobacco industry package manufacturing machine further comprising the apparatus according to any one of the preceding claims for determining if a pressure differential exists between the interior and exterior of the wrapped and sealed bundle during application of a pressure differential by the pressure generator for the benefit of determining the integrity of the seal, as taught by Chevalier [0001].
Regarding Claim 11, A tobacco industry package manufacturing machine, in at least Figure 2, comprising a wrapping station (12) for wrapping and sealing a barrier layer around a charge of tobacco industry products to form a wrapped and sealed bundle of tobacco industry products (Page 7, line 29 – Page 8, line 3).
Park fails to expressly disclose a pressure generator for generating a pressure differential between the interior and exterior of the wrapped bundle so that the barrier layer deflects, the tobacco industry package manufacturing machine further comprising apparatus for determining if a pressure differential exists between the interior and exterior of the wrapped and sealed bundle of tobacco industry products, the apparatus comprising a sensor operable to detect deflection of the barrier layer, wherein the apparatus for determining if a pressure differential exists is remote from the pressure generator so that deflection of the barrier layer is detected after a pressure differential has been applied to the wrapped and sealed bundle of tobacco industry products.
Chevalier teaches a pressure generator (742) for generating a pressure differential between the interior and exterior of a product so that the barrier layer (lid) deflects [0023, 0040, 0041], further comprising an apparatus capable of determining if a pressure differential exists between the interior and exterior of a wrapped and sealed bundle of tobacco industry products, the apparatus comprising a sensor (8) operable to detect deflection of the barrier layer (lid) [0023] for determining if a pressure differential exists remote from the pressure generator so that deflection of the barrier layer is detected after a pressure differential has been applied to the product [0023, 0040, 0041].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Park by including a pressure generator for generating a pressure differential between the interior and exterior of the wrapped bundle so that the barrier layer deflects, the tobacco industry package manufacturing machine further comprising apparatus for determining if a pressure differential exists between the interior and exterior of the wrapped and sealed bundle of tobacco industry products, the apparatus comprising a sensor operable to detect deflection of the barrier layer, wherein the apparatus for determining if a pressure differential exists is remote from the pressure generator so that deflection of the barrier layer is detected after a pressure differential has been applied to the wrapped and sealed bundle of tobacco industry products for the benefit of determining the integrity of the seal, as taught by Chevalier [0001].
Regarding Claim 17, Park discloses a tobacco industry package handling machine (Figure 2).
Park fails to expressly disclose the apparatus for determining if a pressure differential exists between the interior and exterior of a wrapped and sealed bundle of tobacco industry products having a barrier layer that deflects on application of such a pressure differential, the apparatus comprising a sensor operable to detect deflection of the barrier layer.
Chevalier teaches, in at least Figure 1, an apparatus capable of determining if a pressure differential exists between the interior and exterior of a wrapped and sealed bundle of tobacco industry products having a barrier layer that deflects on application of such a pressure differential, the apparatus comprising a sensor (8) operable to detect deflection of the barrier layer (lid) [0023].
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Park by including the apparatus for determining if a pressure differential exists between the interior and exterior of a wrapped and sealed bundle of tobacco industry products having a barrier layer that deflects on application of such a pressure differential, the apparatus comprising a sensor operable to detect deflection of the barrier layer for the benefit of determining the integrity of the seal, as taught by Chevalier [0001].

Conclusion
A proper search and determination of allowable subject matter on claims not provided with a prior art rejection was not possible due to the many 112(b) Rejections of the claims outlined above. Upon applicant's amendment to overcome the rejections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856